AGREEMENT

This Agreement, entered into this 23rd day of June, 2003, by and between
GUIDELINE CAPITAL, INC., a Nevada Corporation and ON GUARD SYSTEMS, INC., a
Nevada Corporation.

RECITALS

WHEREAS, Guideline Capital, Inc. desires to purchase 100% of the issued capital
shares of On Guard Systems, Inc. for a stock transfer of one million (1,000,000)
restricted shares of Guideline Capital, Inc. plus one hundred thousand dollars
($100,000.00) to be paid within thirty (30) days, and the authorization and
issuance of ten million (10,000,000) shares of restricted stock in Guideline
Capital, Inc., and;

WHEREAS, On Guard Systems, Inc. through an agreement to be signed with
International Equity Partners contains valuable agreements that Guideline
Capital, Inc. desires to obtain, with ESCI International, Inc. and;

WHEREAS, On Guard Systems, Inc. has additional rights through International
Equity Partners to other commercially valuable projects.

NOW THEREFORE, it is agreed between the parties as follows:

1.

Purchase. Guideline Capital, Inc. will purchase one million (1,000,000) shares,
consisting of all the issued and outstanding shares, of On Guard Systems, Inc.
for one million (1,000,000) non-restricted shares of Guideline Capital, Inc.
plus the additional sum of one hundred thousand dollars ($100,000.00) to be paid
within thirty (30) days.



2.

Transfer of restricted shares. Guideline Capital, Inc. will authorize transfer
of ten million (10,000,000) restricted shares to the following the individuals
and entities to enable raising of additional capital:



Robert Laskowski 100,000 shares
Samira Qamar 100,000 shares
Viola Higgins 100,000 shares
Sophie Downs 100,000 shares
Marlaine Kamar 100,000 shares
Francis Langford 100,000 shares
Richard E. Fowlks 100,000 shares
HJS Family Trust 1,000,000 shares
Eureka Transnational Corp. 1,000,000 shares
International Equity Partners 1,000,000 shares
Full Sail Investment Corp. 1,000,000 shares
Guardian Industries, Inc. 1,000,000 shares
Mona Qamar 4,300,000 shares

3.

Full Cooperation. Both corporations agree to fully cooperate in the execution of
any additional documents necessary to complete the sale and purchase of On Guard
Systems, Inc. by Guideline Capital, Inc.



4. Resignation of Sole Officer. Tom Platfoot, sole officer and director of
Guideline Capital, Inc. will resign effective immediately, and the shareholders
of Guideline Capital, Inc., consisting of Tom Platfoot and Catherine Ratelle,
will nominate and elect to the Board of Director of Guideline Capital, Inc. the
following individuals: Ernest J. Wesson, William T. Wicket and John
Brownlee-Baker, and appoint Ernest J. Wesson as President and William T. Wicket
as Secretary.

5. Purchase Interest in Watertech. Guideline Capital, Inc., when sufficient
capital has been raised, will purchase a fifty-one percent (51%) interest in
Watertech, patent holder of the EWA machine.

6. Transfer of Rights. On Guard Systems, Inc., through its agreement with
International Equity Partners will transfer all of its rights in ECSI Security
Equipment to Guideline Capital, Inc.

7. Issuance of One-Year Convertible Notes. Guideline Capital, Inc. will seek
capital investments through the issuance of one-year convertible notes.

8. Convertible Preferred Stock. Guideline Capital, Inc. will authorize and issue
a convertible preferred stock class in accordance with Robert Laskowski's
memorandum of June 23, 2003.

9. Jurisdiction.

Both parties agree to be bound by the jurisdiction of any Court in the State of
Oregon in which an action to enforce the terms of this Agreement is brought.



10. Notices.

Any notice or other communication required or permitted to be given under this
agreement shall be mailed by certified mail, return receipt requested, postage
prepaid, addressed to the parties as follows:

Name of Party : Guideline Capital, Inc.
Address 2100 NE 155th Street
                            Vancouver, Washington 98686

Name of Party : On Guard Systems, Inc.
Address 1607 NE 41st Avenue
                             Portland, Oregon 97232

All notices and other communications shall be deemed to be given at the
expiration of the 3rd day after the date of certification. The addresses to
which notice to other communications are mailed may be changed from time to time
by giving written notice to the other party as provided above.

11. Attorney Fees. In the event of a default under the agreement, the defaulting
party shall reimburse the non-defaulting party for all costs and expenses
reasonably incurred by the non-defaulting party in connection with the default,
including without limitation attorney fees. Additionally, in the event a suit or
action is filed to enforce this agreement or with respect to this agreement, the
prevailing party shall be reimbursed by the other party for all costs and
expenses incurred in connection with the suit or action, including without
limitation reasonable attorney fees at the trial level and on appeal.

12. Headings. The headings used in this agreement are solely for convenience of
reference, are not part of this agreement, and are not to be considered in
construing or interpreting this agreement.

13. Entire Agreement. This Agreement and the exhibits to this Agreement are the
final written expression and the complete and exclusive statement of all the
agreements, conditions, promises, representations, warranties and covenants
between the parties with respect to the subject matter of this Agreement, and
this Agreement supersedes all prior or contemporaneous agreements, negotiations,
representations, warranties, covenants, understandings and discussions by and
between and among the parties, their respective representatives, and any other
person, with respect to the subject matter specified in this Agreement. No
provision of any exhibit or schedule to this Agreement shall supersede or annul
the terms and provisions of this Agreement, unless the matter specified in such
exhibit or schedules shall explicitly so provide to the contrary, in the event
of ambiguity in meaning or understanding between the provisions of this
Agreement proper and the appended exhibits, the provisions of this Agreement
shall prevail and control in all circumstances.

14. Waiver and Modification. No modification, supplement or amendment of this
Agreement or of any covenant, representation, warranty, condition, or limitation
specified in this Agreement shall be valid unless the same is made in writing
and duly executed by both parties. No waiver of any covenant, representation,
warranty, condition, or limitation specified in this Agreement shall be valid
unless the same is made in writing and duly executed by the party making the
waiver. No waiver of any provision of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.

15. Counterparts. This agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

16. Severability. In any judicial proceeding a court shall refuse to enforce all
the provisions of this agreement, any unenforceable provision shall be deemed
eliminated from the agreement for the purpose of such proceeding as is necessary
to permit the remainder of the agreement to be enforced In such proceeding.

17. Governing Law. This Agreement shall be deemed to have been entered into in
the County of Multnomah, State of Oregon, and all questions concerning the
validity, interpretation, or performance of any of the terms, conditions and
provisions of this Agreement or of any of the rights or obligations of the
parties shall be governed by, and resolved in accordance with, the laws of the
State of Oregon, without regard to conflicts of law principles. Any and all
actions or proceedings, at law or in equity, to enforce or interpret the
provisions of this Agreement shall be litigated in courts having situs within
the County of Multnomah, State of Oregon. No claim, demand, action, proceeding,
litigation, hearing, motion or lawsuit resulting from or with respect to this
Agreement shall be commenced or prosecuted in any jurisdiction other than the
State of Oregon, and any judgment, determination, finding or conclusion reached
or rendered in any other jurisdiction shall be null and void. Each party hereby
consents expressly to the jurisdiction of any local, state or federal court
located within the State of Oregon and consents that any service of process in
such action or proceeding may be made by personal service upon such party
wherever such party may be then located, or by certified or registered mail
directed to such party at such party's last known address.

18. Force Majeure. If any party is rendered unable, completely or partially, by
the occurrence of an event of "force majeure" (hereinafter defined) to perform
such party's obligations created by the provisions of this Agreement, such party
shall give to the other party prompt written notice of the event of "force
majeure" with reasonably complete particulars concerning such event; thereupon,
the obligations of the party giving such notice, so far as those obligations are
affected by the event of "force majeure," shall be suspended during, but no
longer than, the continuance of the event of "force majeure." The party affected
by such event of "force majeure" shall use all reasonable diligence to resolve,
eliminate and terminate the event of "force majeure" as quickly as practicable.
The requirement that an event of "force majeure" shall be remedied with all
reasonable dispatch as hereinabove specified, shall not require the settlement
of strikes, lockouts or other labor difficulties by the party involved, contrary
to such party's wishes, and the resolution of any and all such difficulties
shall be handled entirely within the discretion of the party concerned. The term
"force majeure" as used in this Agreement shall be defined as and mean any act
of God, strike, civil disturbance, lockout or other industrial disturbance, act
of the public enemy, war, blockage, public riot, earthquake, tornado, hurricane,
lightning, fire, public demonstration, storm, flood, explosion, governmental
action, governmental delay, restraint or inaction, unavailability of equipment,
and any other cause or event, whether of the type enumerated specifically in
this section or otherwise, which is not reasonably within the control of the
party claiming such suspension.

19. Consent to Agreement. By executing this Agreement, each party, for itself
represents such party has read or caused to be read this Agreement in all
particulars, and consents to the rights, conditions, duties and responsibilities
imposed upon such party as specified in this Agreement. Each party represents,
warrants and covenants that such party executes and delivers this Agreement of
its own free will and with no threat, undue influence, menace, coercion or
duress, whether economic or physical. Moreover, each party represents, warrants,
and covenants that such party executes this Agreement acting on such party's own
independent judgment and upon the advice of such party's counsel.

20. Time. Time is of the essence in all matters related to this Agreement.

21. Waiver. No waiver of any provision of this agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

22. Execution. This agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

23. Gender. Any indication of gender of a party in this agreement shall be
modified, as required, to fit the gender of the party or parties in question.

GUIDELINE CAPITAL, INC. ON GUARD SYSTEMS, INC.

By:/                                       By:
     President     President

